DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-4 and 6-9 are pending and have been examined, where claims 1-4 and 6-9 is/are found allowable. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-4 and 6-9 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “constructing a fuzzy compatibility matrix S for representing the similarity among all the samples, constructing a fuzzy compatibility space X with different granule layers through the fuzzy compatibility matrix S , and clustering all samples through the fuzzy compatibility space X, wherein the fuzzy compatibility space X is divided into a plurality of different granule layers according to the similarity among the samples; based on a granular calculating mode, screening out a granule layer with a maximum comprehensive value of an information increment and the similarity among the samples from the fuzzy compatible space X to serve as an optimal granule layer” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of machine learning, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	There are no PCT associated with the current application. 

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-4 and 6-9 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Reasons for Allowance
Claims 1-4 and 6-9 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. The references are divided into primary and secondary, where primary would had been utilized in a USC 102 or main USC 103 reference and secondary would had been utilized a secondary USC 103 reference, but these references do not cover enough of the claim’s scope to warrant a rejection.

Primary reference, Hu “Incremental fuzzy cluster ensemble learning based on rough set theory”  discloses 
constructing a fuzzy compatibility matrix S for representing the similarity among all the samples, (see the matrix below), 

    PNG
    media_image1.png
    68
    758
    media_image1.png
    Greyscale

constructing a fuzzy compatibility space X with different granule layers through the fuzzy compatibility matrix S (see figure 1, P1 to PH are in space X)
clustering all samples through the fuzzy compatibility space X, wherein the fuzzy compatibility space X is divided into a plurality of different granule layers according to the similarity among the samples (see figure 1 below, each the data is divided in to plurality of clustering algorithm clustering 1-3, in space X); 

    PNG
    media_image2.png
    244
    562
    media_image2.png
    Greyscale

the similarity among the samples from the fuzzy compatible space X to serve as an optimal granule layer (see figure 12, the Euclidean distance is read as similarity measurements of samples, uij and uij), but is silent in disclosing based on a granular calculating mode, screening out a granule layer with a maximum comprehensive value of an information increment;

    PNG
    media_image3.png
    97
    390
    media_image3.png
    Greyscale
.
Hu discloses a partition Entropy measurement (equation 5):

    PNG
    media_image4.png
    73
    216
    media_image4.png
    Greyscale
 .
However, Hu does not discloses calculating the granularity: 

    PNG
    media_image5.png
    119
    483
    media_image5.png
    Greyscale
.
However there are some similarities between the two equations (see red and orange portions):

    PNG
    media_image6.png
    226
    1094
    media_image6.png
    Greyscale
.

Hu is silent in disclosing calculating an average number             
                
                    
                        
                            
                                G
                            
                            
                                i
                            
                        
                    
                    -
                
            
         of samples of each sample granule Gi in the optimal granule layer,             
                C
                (
                
                    
                        λ
                    
                    
                        0
                    
                
                )
            
         :
            
                
                    
                        
                            
                                G
                            
                            
                                i
                            
                        
                    
                    -
                
                =
                
                    
                        1
                    
                    
                        g
                    
                
                
                    
                        ∑
                        
                            k
                            =
                            0
                        
                        
                            g
                        
                    
                    
                        |
                        
                            
                                G
                            
                            
                                i
                                ,
                                k
                            
                        
                        |
                    
                
            
        
wherein a threshold is set as             
                λ
            
        , and values of the threshold             
                λ
            
         are respectively,             
                
                    
                        λ
                    
                    
                        1
                    
                
                ,
                
                    
                        λ
                    
                    
                        2
                    
                
                ,
                
                    
                        λ
                    
                    
                        3
                    
                
                ,
                …
                 
                
                    
                        λ
                    
                    
                        n
                    
                
            
        
and              
                
                    
                        1
                        =
                        λ
                    
                    
                        1
                    
                
                >
                
                    
                        λ
                    
                    
                        2
                    
                
                >
                
                    
                        λ
                    
                    
                        3
                    
                
                >
                …
                >
                
                    
                        λ
                    
                    
                        n
                    
                
                =
                0
            
         and wherein Gi,k is a kth sample granule in the granule layer             
                C
                (
                
                    
                        λ
                    
                    
                        0
                    
                
                )
            
        ; | Gi,k | is a number of samples contained in the kth sample granule; g represents a number of sample granules in the granule layer             
                C
                (
                
                    
                        λ
                    
                    
                        0
                    
                
                )
            
        .

Primary reference, Iam-On “Comparative study of matrix refinement approaches
for ensemble clustering” discloses 
constructing a fuzzy compatibility matrix S for representing the similarity among all the samples, constructing a fuzzy compatibility space X with different granule layers through the fuzzy compatibility matrix S (see figure 3 shows a matrix based on fuzzy techniques, 3.2 Fuzzy based method framework and most of the cluster ensemble methods), and

    PNG
    media_image7.png
    238
    1097
    media_image7.png
    Greyscale

clustering all samples through the fuzzy compatibility space X, wherein the fuzzy compatibility space X is divided into a plurality of different granule layers according to the similarity among the samples (see figure 1, ); 

    PNG
    media_image8.png
    181
    711
    media_image8.png
    Greyscale
;
based on a granular calculating mode, screening out a granule layer with a maximum comprehensive value of an information increment (see equation 22 below, determines the maximum value WCT, WCT is read as maximum comprehensive value), but is silent in disclosing and the similarity among the samples from the fuzzy compatible space X to serve as an optimal granule layer:

    PNG
    media_image9.png
    104
    684
    media_image9.png
    Greyscale
.
Iam-on is silent in disclosing 

    PNG
    media_image10.png
    434
    648
    media_image10.png
    Greyscale


Secondary reference, Sarkar (US 20180012355) discloses wherein a threshold is set as             
                λ
            
        , and values of the threshold             
                λ
            
         are respectively,             
                
                    
                        λ
                    
                    
                        1
                    
                
                ,
                
                    
                        λ
                    
                    
                        2
                    
                
                ,
                
                    
                        λ
                    
                    
                        3
                    
                
                ,
                …
                 
                
                    
                        λ
                    
                    
                        n
                    
                
            
         and              
                
                    
                        1
                        =
                        λ
                    
                    
                        1
                    
                
                >
                
                    
                        λ
                    
                    
                        2
                    
                
                >
                
                    
                        λ
                    
                    
                        3
                    
                
                >
                …
                >
                
                    
                        λ
                    
                    
                        n
                    
                
                =
                0
            
         and wherein Gi,k is a kth sample granule in the granule layer             
                C
                (
                
                    
                        λ
                    
                    
                        0
                    
                
                )
            
        ; | Gi,k | is a number of samples contained in the kth sample granule (paragraph 108, given prospective core centers, an Otsu thresholding-based segmentation operation (S556) is performed to segment out the foreground blobs, based on the fact that, in general, the core is darker than its immediate background, which makes it possible to extract out the core based on intensity, also see figure 8, dco, glco, mhl, mgs are read as the lambdas):

    PNG
    media_image11.png
    424
    877
    media_image11.png
    Greyscale
.

Hu, Iam-on and Sarkar, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 1 and 6. For all the reasons above all claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 6/18/22